DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed June 10, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the date of the third reference is incorrect.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

REPEATED REJECTIONS
Claim Rejections – 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3. 	Claims 1 and 3 — 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mongrain et al (U.S. Patent Application Publication No. 2018/0058010 A1).
With regard to Claim 1, Mongrain et al disclose paper having a coating A on a first
surface and a coating B on a second surface (paragraph 0056); coating A comprises a layer of
LDPE (paragraph 0045); the coating A is therefore a second coating layer attached to the paper
surface and the coating B is a first coating layer attached to the first coating layer; the first
coating layer is an aqueous dispersion (paragraph 0027) comprising a blend of HDPE and LDPE
(mixture; paragraph 0029); the first coating layer has a grammage of at most 10 g/m2 (paragraph
0146) and the second coating layer has a grammage of 5 to 30 g/m2 (paragraph 0151); no other
polymer is required in the second coating layer; the second coating layer therefore consists of,
and therefore consists essentially of, LDPE. Although the disclosed range of grammage is not
identical to the claimed range, the disclosed range overlaps the claimed range. It would have
been obvious for one of ordinary skill in the art to provide for any amount within the disclosed
range, including those amounts that overlap the claimed range. MPEP 2144.05. A blend consisting essentially of 1 — 49 weight % HDPE and 51 — 99 weight % LDPE is not explicitly disclosed. However, because a blend of HDPE and LDPE is disclosed, it would have been obvious for one of ordinary skill in the art to provide for a blend consisting of 1 — 49 weight % HDPE and 51 — 99 weight % LDPE, in the absence of unexpected results. Alternatively, if an applicant contends that additional steps or materials in the prior art are excluded by the recitation of ‘consisting essentially of,’ applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of Applicant's invention.
With regard to Claims 3 — 5, the claimed aspect of ‘extrusion coating’ is a product — by — process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claim 6, although the disclosed range of grammage is not identical to the
claimed range, the disclosed range overlaps the claimed range. It would have been obvious for
one of ordinary skill in the art to provide for any amount within the disclosed range, including
those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 7, although the disclosed range of grammage is not identical to the
claimed range, the disclosed range overlaps the claimed range. It would have been obvious for
one of ordinary skill in the art to provide for any amount within the disclosed range, including
those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 8, the claimed densities are disclosed (paragraphs 0067 — 0070).
With regard to Claim 9, the first layer further comprises a copolymer of polyethylene
(ethylene; paragraph 0029) and the polyethylene is MDPE (paragraph 0066)
With regard to Claims 10 — 11, the second coating layer therefore has a lower density
than the first coating layer.
With regard to Claim 12, better adhesion to the paper surface than an LDPE coating with
the same total grammage would therefore be obtained.
With regard to Claim 13, a heat sealed paper product is disclosed (paragraph 0058).
With regard to Claim 14, the product is a cup (paragraph 0084).



ANSWERS TO APPLICANT’S ARGUMENTS
4.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 7 of the remarks dated May 31, 2022, that the instant specification discloses that unexpected results are obtained for the claimed invention when an adhesion layer comprising a mixture of HDPE, LLDPE or MDPE  is used instead of an LDPE coating layer alone.
However, no detailed discussion is provided of the data in the specification and how it shows the unexpected results. Additionally, there is no discussion of the amended claimed ranges of amount and the significance of the ranges, for example much greater adhesion within the ranges.  It is also unclear why one of ordinary skill in the art would not expect an adhesion layer to provide improved adhesion, unless the adhesion is so much greater that is clearly unexpected.

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782